t c memo united_states tax_court charles and martha mchan petitioners v commissioner of internal revenue respondent docket no filed date r walton davis iii for petitioner martha mchan charles mchan pro_se eric b jorgensen for respondent memorandum opinion parr judge this case is presently before the court on petitioner charles mchan's and petitioner martha mchan's hereinafter sometimes referred to as charles and martha respectively separately filed motions for summary_judgment pursuant to rule charles filed his motion on date followed by the filing of a supplement to his motion on date and second supplement to his motion on date this motion and the first and second supplement will be referred to hereinafter as motion martha filed her motion on date this motion will be referred to hereinafter as motion respondent has not filed an objection to the motions however respondent has filed objections on five different occasions in response to petitioners' prior motions for dismissal those motions raised arguments similar to those raised in the motions presently before the court we do not deem it necessary for respondent to file an objection respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax sec sec sec deficiency b b a dollar_figure dollar_figure big_number big_number dollar_figure -- -- dollar_figure year all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated under rule when a motion for summary_judgment is made and supported as provided in the rule an adverse_party may not rest upon mere allegations or denials in his pleadings but his response by affidavits or as otherwise provided in the rule must set forth specific facts showing that there is a genuine issue of fact for trial and if he does not so respond a decision if appropriate may be entered against him rule d however the opposing party need not come forth with affidavits or other documentary_evidence unless the moving party makes a prima facie showing of the absence of a factual issue 61_tc_861 here we are not satisfied that the moving party has made a prima facie case see discussion infra plu sec_50 percent of the interest due on the portion of the underpayment attributable to fraud pursuant to sec_6653 and sec_6653 for tax years and respectively background charles became involved in illegal conduct in the early part of the year on date he was indicted on counts for this illegal conduct charles was charged with various drug trafficking charges filing of false tax returns continuing criminal enterprise and criminal forfeiture at trial charles pleaded guilty to count sec_2 through of the indictment the trial proceeded on certain of the other counts resulting in a jury verdict on date the jury found charles guilty of all counts of the indictment that were considered in the first_phase of the trial conspiracy to unlawfully possess with intent to distribute marijuana in violation of u s c sec_846 possession with intent to distribute marijuana aiding and abetting4 in violation of u s c sec_841 and u s c sec_2 two counts of distribution of marijuana aiding_and_abetting in violation of u s c sec_841 and u s c sec_2 three counts of importation of marijuana aiding_and_abetting in violation of u s c sec_545 and sec_2 and continuing criminal enterprise in the court bifurcated charles' jury trial with the substantive criminal charges presented first to be followed by jury trial on count the forfeiture count charges charles was involved with others in the various drug trafficking violation of u s c sec_848 charles was also charged and found guilty on three counts for filing false tax returns for the years and in violation of sec_7206 charles was subsequently convicted on the final count and was ordered to forfeit his profits from the illicit activities to the u s government the district_court found that charles and the other persons involved in the illegal conduct made profits of dollar_figure and dollar_figure in and respectively and sustained a loss of dollar_figure in united_states v mchan no b-cr-90-41 w d n c date charles was sentenced to prison and he is currently still incarcerated the deficiencies in question and additions to tax for fraud5 arise from respondent's determination that petitioners had unreported income due to charles' sales of illegal drugs principally marijuana in their petition petitioners pleaded that they had no illegal income for the years at issue and that the notice_of_deficiency is without merit martha filed an amendment to amended petition in which she pleaded innocent spouse relief under sec_6013 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in the additions to tax for fraud were asserted against charles controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 a motion for summary_judgment will not be granted if there is a genuine issue of material fact 71_tc_587 the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 motion in motion charles argues that the notice_of_deficiency is arbitrary and erroneous and therefore not entitled to a presumption of correctness charles asserts that he was a mere conduit or agent and did not have any ownership in the illegal funds or profits furthermore charles claims that respondent has not produced any predicate evidence that supports her determinations he asserts that respondent's reconstruction_of_income is incorrect specifically charles claims that in the source and application of funds prepared by respondent a source was erroneously listed as an application furthermore he asserts that the starting and ending bank balances were incorrect recognizing that his denials and assertions could be considered merely self-serving statements charles refers to certain documents including financial statements a net_worth calculation and a statement of source and application of funds the main thrust of charles' motion is that respondent has determined a tax_liability against charles which requires him to come into court and attempt to prove a negative ie that he did not receive unreported income charles cites a line of cases wherein the statutory notice was found to be arbitrary and without a presumption of correctness e g 596_f2d_358 9th cir revg 67_tc_672 see also 937_f2d_1548 10th cir affg tcmemo_1989_522 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 charles' reliance is misplaced the cases cited by him do not support the proposition that if a statutory_notice_of_deficiency is found to be arbitrary then the taxpayer is entitled to a decision as a matter of law instead as we stated in 73_tc_394 what occurs is that as a procedural matter the statutory_notice_of_deficiency is not entitled to the presumption of correctness and therefore the burden of going forward with the evidence is on the commissioner see also dellacroce v commissioner tcmemo_1982_243 if a statutory_notice_of_deficiency is found to be arbitrary we will not enter a decision for the taxpayer without weighing the evidence furthermore the court's summary_judgment procedures are adapted from rule a and b of the federal rules of civil procedure explanatory note to rule tax_court rules_of_practice and procedure 60_tc_1057 rule contemplates a summary_judgment for a part or all of the claim made in the prayer for relief in the complaint it does not contemplate a summary_judgment on evidentiary matters en route to that relief moore moore's federal practice par dollar_figure -2 pincite because charles' motion for summary_judgment contains arguments pertaining to the shifting of the burden of going forward it seemingly falls within the ambit of the rule prohibiting summary judgments on evidentiary matters charles' arguments relating to burden_of_proof and the burden of going forward with the evidence are more appropriately raised in the trial setting they do not entitle him to summary_judgment the pleadings establish that there are issues of fact to be decided eg whether petitioners received the illegal profits and if so whether charles fraudulently intended to avoid payment of income_tax on such money cases in which an issue turns on motivation or intent are generally inappropriate for summary_judgment as are those in which the issues turn on the credibility of the affiants 494_f2d_914 7th cir whether petitioners received unreported income from marijuana sales is a factual question necessitating testimony of witnesses including cross- examination and the examination of evidence regarding the source_and_application_of_funds_method of reconstructing income charles' liability for additions to tax for fraud also presents a factual question to be determined by an examination of the entire record 328_f2d_147 7th cir affg 37_tc_703 to establish fraud it must be shown that the taxpayer acted with a specific intent to evade a tax believed to be owing 86_tc_1253 material facts remain in dispute regarding petitioners' liability for the income_tax deficiencies and additions to tax including the additions for fraud see 78_tc_412 63_tc_18 accordingly charles' motion will be denied motion in motion martha argues that she has stated under oath many times that she knew nothing about charles' involvement in marijuana sales until he was arrested in moreover martha asserts that her argument is supported by the district court's decision in a forfeiture action with respect to certain real_estate owned jointly by petitioners the district_court ordered forfeiture as to charles' interest in the land however martha was found to be an innocent party under federal civil forfeiture law and entitled to retain her interest in the land united_states v acres in cherokee county n c no b-c-88-173 w d n c date affd 940_f2d_654 4th cir martha argues that she had no reason to know of charles' illegal activities to this end martha makes a number of statements as to petitioners' lifestyle her education and her involvement in charles' business finally martha argues that it would be inequitable to hold her liable martha's arguments as were charles' are set forth in an array of self-serving statements and assertions sec_6013 provides that a spouse is relieved from liability for tax where a joint_return has been made for a taxable_year and on that return there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse if the would-be innocent spouse establishes that she did not know and had no reason to know that there was such a substantial_understatement and taking into account all the facts and circumstances it is inequitable to hold that spouse liable for the deficiency in tax attributable to the substantial_understatement martha has the burden of proving that she qualifies as an innocent spouse see 85_tc_824 revd on other grounds 872_f2d_519 2d cir the standard in determining whether a taxpayer had reason to know is whether a reasonable person under the circumstances of the taxpayer at the time of signing the return could be expected to know of the omissions 780_f2d_561 6th cir affg tcmemo_1984_310 the primary ingredients of this test are the circumstances which face the taxpayer and whether a reasonable person in the same position would have reason to know that omissions had been made id pincite whether an individual had reason to know of a substantial_understatement is generally regarded as a question of fact id 705_f2d_336 8th cir affg tcmemo_1981_466 662_f2d_220 4th cir affg in part and revg in part tcmemo_1980_353 509_f2d_162 5th cir we believe that the facts and circumstances relating to whether martha knew or had reason to know of the substantial_understatement have not been adequately developed such that this issue is proper for summary_judgment in addition a genuine issue of material fact remains as to whether it would be inequitable to hold martha liable for that substantial_understatement in making a determination of whether it would be inequitable to hold a taxpayer liable for the substantial_understatement we must take into account all the facts and circumstances sec_6013 in addition congress has expressed a clear intent that in making this determination we consider whether a taxpayer benefited from the erroneous items h rept part pincite2 such a determination is factual in nature see sanders v united_states supra pincite martha would have us decide this issue and grant summary_judgment relieving her of liability based on her unverified assertions however the issue of whether martha is an innocent spouse is not ripe for summary_judgment we conclude that there are genuine issues of material fact which should properly be considered at trial in her motion martha argues that the district court's decision with respect to the federal forfeiture claim supports a finding of innocent spouse in the present action we will briefly discuss the applicability of the district_court action on the current proceeding under the doctrine_of collateral_estoppel the district_court action was a federal civil forfeiture proceeding the proceeding was based on a cause of action entirely different from that which is present in this case namely charles' liability for federal_income_tax under the provisions of the internal_revenue_code however the principles of collateral_estoppel may operate to bar the relitigation of a fact which has actually been found in a prior case even though the causes of action are different where the parties are the same or in privity where the issue is the same and when there has been no change in the law intervening between the time of the first case and the time of the second 440_us_147 333_us_591 91_tc_273 90_tc_162 affd 904_f2d_525 9th cir the prior forfeiture_case before the district_court for the western district of north carolina concerned the forfeiture of specific assets the district_court made no findings_of_fact having any relevancy to the instant case in determining the amount of petitioners' taxable_income the issue of petitioners' taxable_income was not before the district_court however the district_court did hold that martha was an innocent party under u s c sec_881 hereinafter the federal forfeiture law nevertheless such finding is not dispositive the restatement defines collateral_estoppel in the following manner when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 see also 91_tc_273 united_states of the following u s c sec_881 provides for the forfeiture to the all real_property including any right title and interest including any leasehold interest in the whole of any lot or tract of land and any appurtenances or improvements used in any manner or part to commit or to facilitate the commission of a which is used or intended to be violation of this title punishable by more than one year's imprisonment except that no property shall be forfeited paragraph to the extent of an interest of an owner by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner emphasis added under this in the instant case because the factual predicate for an innocent party under the federal forfeiture law is not equivalent to that for an innocent spouse under sec_6013 under the federal forfeiture law an owner's interest_in_real_property is exempt from forfeiture on account of any act performed without the knowledge of that owner u s c sec_881 this section has been interpreted to employ a subjective rather than an objective standard for assessing the owner's knowledge 965_f2d_311 7th cir u s c sec_881 does not inquire whether the owner should have known of illegal activities taking place on the property id pincite instead u s c sec_881 focuses on the owner's actual knowledge id united_states v real_property improvements located pincite palmetto drive 928_f2d_373 11th cir 828_f2d_233 4th cir 762_f2d_895 11th cir therefore u s c sec_881 does not deal with whether a person had reason to know of illegal activity nor does it deal with whether it is inequitable to hold such person liable for tax accordingly a finding in a party's favor under the federal forfeiture law does not preclude a finding that such party is not an innocent spouse under sec_6013 for the reasons stated herein charles' and martha's motions for summary_judgment are denied appropriate orders will be issued
